IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-21017
                            Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FEDERICO BARRAZA-ESQUIVAL,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-280--ALL
                        --------------------
                         September 19, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has filed a motion for leave to

withdraw as counsel for Federico Barraza-Esquivel (Barraza) and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Barraza did not file a response to counsel’s motion

to withdraw.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.    Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21017
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.